 

Exhibit 10.1

 

Aircraft Buy/Sell Agreement

 

THIS AGREEMENT, is entered into this 11th day of February, 2016, by and between
BlackPoll Fleet International, Inc, (hereinafter referred to as "Seller"), a
Nevada corporation whose principal address is 610 SW 34th Street, Suite 307,
Fort Lauderdale, FL and Alpha Investment and Lending Corp. (hereinafter referred
to as "Buyer"), a Delaware corporation whose principal address is 1013 Centre
Road, Suite 403-a, Wilmington, DE 19805.

 

IN WITNESS WHEREOF, in consideration of the promises, the mutual covenants
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties do hereby agree as follows:

 

1. Sale of Aircraft. Seller agrees to sell to Buyer and Buyer agrees to purchase
from Seller the following aircraft (hereinafter referred to as "Aircraft"):

 

Aircraft Make: Mil

Aircraft Model: 8P

Aircraft Registration Number: 4L-BPF

Aircraft Serial Number: 10313

 

Aircraft shall be equipped as follows:

Left Engine Serial Number: C99401194

Right Engine Serial Number: C94301205

Gear Box Serial Number: CP89111008

 

Seller warrants that Seller owns the Aircraft and that ownership will be
transferred to Buyer free and clear of any liens, claims, charges, or
encumbrances. Upon delivery of the Aircraft and payment of the balance of the
purchase price, in accordance with this Agreement, Seller shall execute a bill
of sale granting ownership to the Aircraft.



2. Consideration. It is agreed that the price of the Aircraft is valued at One
Million Six Hundred Twenty Two Thousand Dollars ($1,622,000.00) and is payable
in cash or 2,317,143 restricted common shares of Blackpoll Fleet International,
Inc. stock. Payment is due on delivery of the Aircraft. All monies paid in
accordance with this Agreement will be made by cash, cashier's check, certified
check, wire transfer, or equivalent.

 

3. Aircraft Delivery. It is agreed that the Aircraft is presently on, and Buyer
will take delivery at, Mazar-a-Sharif (MZR) Airport. Payment in full, as
described above, is a condition of delivery. Ownership and risk of loss or
damage to the Aircraft shall pass to Buyer at the time of purchase. The Aircraft
will be delivered to Buyer in its present condition.

 

4. Warranties. Seller makes no warranties, either express or implied, with
respect to merchantability or fitness applicable to the Aircraft or any
equipment applicable thereto including warranties as to the accuracy of the
Aircraft's logbooks. Buyer agrees that no warranty has been expressed or implied
by Seller and that Buyer has inspected the Aircraft and understands that it is
being purchased "as is." Buyer hereby expressly waives any claim for incidental
or consequential damages, including damages resulting in personal injury against
Seller.

 



 

 



 

5. Taxes. The Buyer shall pay any sales or use tax imposed by a state or local
government, which results from the sale of the Aircraft.



 

6. Assignment. This Agreement may not be transferred or assigned without written
authorization signed by Seller and Buyer.



 

7. Notice. All notices and requests required or authorized under this Agreement
shall be given in writing by certified mail, return receipt requested. The date
on which any such notice is received by the addressee shall be deemed the date
of notice.



 

8. Governing Law. This Agreement is a contract executed under and to be
construed under the laws of the State of Florida.



 

9. Waiver. Either party's failure to enforce any provision of this Agreement
against the other party shall not be construed as a waiver thereof so as to
excuse the other party from future performance of that provision or any other
provision.



 

10. Severability. The invalidity of any portion of the Agreement shall not
affect the validity of the remaining portions thereof.



 

11. Paragraph Headings. The headings to the paragraphs to this Agreement are
solely for convenience and have no substantive effect on the Agreement nor are
they to aid in the interpretation of the Agreement.

 

12. Entire Agreement. This Agreement constitutes the entire Agreement between
the parties. No statements, promises, or inducements made by any party to this
Agreement, or any agent or employees of either party, which are not contained in
this written contract shall be valid or binding. This Agreement may not be
enlarged, modified, or altered except in writing signed by the parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 



/s/ Boruch Freedman   /s/ Jacob Gitman BORUCH FREEDMAN   JACOB GITMAN PRESIDENT
  C.E.O. ALPHA INVESTMENT AND LENDING CORP.   BLACKPOLL FLEET INTERNATIONAL,
INC.

 



 

